Citation Nr: 0218801	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  99-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability.

2.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, that denied claims for service 
connection for respiratory illness and skin rash.


FINDINGS OF FACT

1.  The veteran does not have a chronic lung disability 
that began during service or is related to some incident 
of service.  

2.  The veteran does not have a chronic skin disability 
that began during service or is related to some incident 
of service.


CONCLUSIONS OF LAW

1.  Respiratory disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  Skin disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the May 1999 and June 2002 
rating decisions, the August 1999 statement of the case, 
the January 2002 and October 2002 supplemental statements 
of the case, and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  An October 2001 letter 
explained what the evidence must show to support a claim 
of service connection, such as pertinent records of 
treatment for the claimed disabilities.  The RO informed 
the veteran that VA would assist him in obtaining evidence 
such as medical records, employment records, or records 
from other Federal agencies.  He was notified and aware of 
the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, as noted above, the RO 
contacted the veteran letter and asked him to identify all 
pertinent treatment providers, and the RO obtained all of 
the identified records.  The RO has further provided the 
veteran with a VA examination for his claimed 
disabilities.  The Board concludes that the medical 
examination report obtained by the RO, in conjunction with 
the other information of record, provides sufficient 
competent medical evidence to make the findings of fact 
required to decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of 
his claims, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

Clinical evaluation of the skin and respiratory systems 
was normal at the veteran's July 1966 pre-induction 
examination.  

Service medical records show that the veteran had 
extensive treatment for an abscess on the right forehead 
in April and May 1967, to include incision, drainage, and 
suturing and ligation of vessels.  In August 1967, he was 
seen for a heat rash, and was treated with medications.  
In October 1967, and in January and February 1968, he was 
treated for upper respiratory infections.  In June 1968, 
he was treated for a boil on the right side of his neck.

At the history taken for his July 1968 separation 
examination, the veteran noted a history of boils.  The 
physician who reviewed the history noted that the 
veteran's boils had been corrected.  History for chronic 
cough, shortness of breath and asthma was negative.  
Clinical evaluation of the skin, lungs and chest at the 
discharge examination was normal.

Submitted private hospital records show that the veteran 
had a left lateral thoracectomy and wedge resection of the 
left upper lobe nodule in March 1984, due to a mass in the 
lung.  Pathology of this inflammatory nodule was 
determined to be an inflammatory cystic abscess of 1.5 cm. 
in diameter.  The biopsy report indicates that no specific 
etiological agent was identified.  Before receiving 
surgery, the veteran had experienced wake symptoms of 
fatigue and shortness of breath for approximately 3 
months.

Private records dated from January 1996 to November 1998 
include recurrent diagnoses of asthma and occasional 
diagnosis and treatment of bronchitis.

In July 1998, the veteran was seen by a private physician 
for lesions of the right thigh, back and arms.  The 
diagnosis was actinic keratoses.  Liquid nitrogen was 
applied to the lesions of the back and arms.

August 1998 private treatment records show treatment for 
contact dermatitis of the right ankle.

Private records of treatment in May 1999 show the lungs to 
have been clear. 
 
Private records of treatment in June 1999 include a 
diagnosis of contact dermatitis, described as a rash 
surrounding the veteran's ears during an ear infection.

During a May 2002 VA examination of the veteran's lungs 
and skin, the veteran gave a history of asthma.  He 
indicated that asthma had been diagnosed six to eight 
years ago by a private medical doctor.  He complained of 
shortness of breath with walking or other exertion, and a 
dry hacking cough each morning.  He also indicated a 
history of surgery for a cyst on the lung in the 1982 or 
1983.  After physical examination and pulmonary function 
testing, the diagnoses were moderate restrictive lung 
disease, most probably asthma, showing good response to 
bronchodilators; and status post removal of cyst on lungs, 
in 1982 or 1983, with a well-healed scar.

As for his skin, the veteran gave a history of some 
problems with rash and abscesses right after leaving 
Vietnam in 1968.  The examiner noted the in-service 
history of suture and ligation for boils on the right side 
of the neck in 1968.  The examiner also acknowledged the 
in-service history of heat rash in August 1967, which 
appeared to clear with treatment.  The veteran described a 
rash from the neck down which occurred three to four times 
per year.  He used Benadryl for itching.  Examination 
revealed no rash present.  The final diagnoses were 
history of abscess and boils right after leaving Vietnam 
in 1967 and 1968; a heat rash treated in 1967 while in 
service; and a rash which sounded very much like a heat 
rash, not seen by the examiner, which the veteran 
indicated usually dried up all by itself and for which he 
used Benadryl for itching.

Law and Regulations

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002).  With chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence 
of such disease during the period of service.  38 C.F.R. § 
3.307(a).  If a veteran was exposed to an herbicide agent 
during active service, the diseases listed in 38 C.F.R. § 
3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  Among the diseases listed in 
38 C.F.R. § 3.309(e) are chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea 
tarda, several forms of soft-tissue sarcoma, and 
respiratory cancers. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit 
of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 
3.102 (2002).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

With respect to the veteran's claim for service connection 
for skin disability, the Board acknowledges in-service 
treatment for skin conditions, to include extensive 
treatment for an abscess on the right forehead in April 
and May 1967, treatment in August 1967 for a heat rash, 
and treatment in June 1968 for a boil on the right side of 
the neck.  However, post-treatment records are silent for 
treatment of boils, heat rash, or abscesses.  Rather, they 
show treatment for actinic keratoses and contact 
dermatitis, conditions not shown or contended to have been 
caused by active service.  The veteran also described a 
condition which to the May 2002 VA examiner sounded like a 
heat rash, a condition for which the veteran was treated 
on one occasion during service; however, post-service 
treatment records are silent for diagnosis or treatment of 
heat rash, and no rash was actually present at the VA 
examination.  In sum, there is no showing of continuity of 
symptomatology or chronicity of any claimed skin 
condition.  Rather, the record shows intermittent 
treatment over the years from service forward for various 
skin conditions, but without chronic disease or chronic 
residuals of in-service skin conditions.  Accordingly, 
service connection for skin disability is not warranted.  
38 C.F.R. § 3.303.
 
With respect to the claim for service connection for lung 
disability, service medical records show treatment for 
upper respiratory infections.  History at discharge from 
service was negative for chronic cough, shortness of 
breath and asthma.  The veteran received surgery for an 
inflamed mass of the left lung in March 1984.  The 
etiology of this mass appears to have been unclear.  
However, the onset was about three months prior to 
surgery, or over 15 years after service.  In 1996, the 
veteran was diagnosed with asthma, and he has had chronic 
lung disability since that time.  The history given at the 
May 2002 VA examination is consistent with onset of asthma 
in 1996, many years after service.  There is no evidence 
to show or suggest the possibility that the veteran's lung 
disability began during service or is related to any 
incident of service.  Accordingly, service connection for 
lung disability is not warranted.

Because the veteran had service in Vietnam, exposure to 
Agent Orange and service connection for certain conditions 
may be presumed under certain circumstances if he has a 
disease listed in 38 C.F.R. § 3.309(e).  38 C.F.R. § 
3.307(a)(6)(iii).  The skin disabilities listed in 38 
C.F.R. § 3.309(e) include chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea 
tarda, and several forms of soft-tissue sarcoma.  There is 
no competent evidence that the veteran has a skin 
disability listed in 38 C.F.R. § 3.309(e).  Therefore, 
service connection for skin disability based on exposure 
to Agent Orange or other herbicide agents may not be 
presumed.  38 C.F.R. §§ 3.307, 3.309(e).  Similarly, 
service connection for respiratory cancers is presumed for 
veterans exposed to Agent Orange in Vietnam, but the 
veteran does not have respiratory cancer.  Id.

As the preponderance of the evidence is against the claims 
for service connection for skin disability and respiratory 
disability, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for respiratory 
disability is denied.

Entitlement to service connection for skin disability is 
denied.


REMAND

In December 2002, the veteran's representative submitted a 
VA Form 646 as a notice of disagreement with a June 2002 
rating decision denying service connection for PTSD.  
Pursuant to Manlincon v. West, 12 Vet.App. 238 (1999), 
this matter is referred to the RO for the following 
action:

			The veteran should be provided a statement
			Of the case addressing the issue of service 
connection for post-traumatic stress 
disorder. 
The veteran should be provided all 
appropriate 
laws and regulations pertinent to this 
issue, and 
apprised of his appellate rights and 
responsibilities 
regarding perfecting an appeal of the claim 
of
service connection.


If and only if the veteran perfects an appeal of the 
rating assigned his cervical spine arthritis, then the 
case should be returned to the Board in accordance with 
the current appellate procedures.

The veteran is hereby informed that he may furnish 
additional evidence and/or argument while the case is in 
remand status. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to ensure that the veteran 
is afforded due process of law. No opinion, either legal 
or factual, is intimated as to the merits of the veteran's 
claim by this Remand. The veteran need not undertake any 
additional action until he receives further notification 
from VA.

This claim must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner. See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999) (Historical and Statutory Notes). In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directed 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

